ARNOLD, Judge.
Defendant first assigns error to the trial court’s denial of his motion to quash the bill of indictment charging him with rape. Defendant argues that the indictment does not correctly charge him with either first or second degree rape, because the essential averment “with force and arms” does not appear on its face as required by G.S. 15-144.1.
Our Supreme Court was confronted with this issue in State v. Corbett and State v. Rhone, 307 N.C. 169, 297 S.E. 2d 553 (1982). The Court concluded:
We do not read the statute as either requiring the averment or as expressing a legislative intent that the language in G.S. § 15-144.1(a) prevail over the express language in G.S. § 15-155 which states in effect that no judgment shall be stayed or reversed because of the omission of the words “with force and arms” from the indictment.
Id. at 175, 297 S.E. 2d at 558. Based on this decision, the indictment before us comports with the requirements of G.S. 15444.1(a).
Defendant next assigns error to the trial court’s denial of his motion to limit the number of witnesses who corroborated the prosecuting witness’s testimony. He also questions the propriety of the court’s instructions regarding corroborative testimony. We find no merit to either argument. First, the trial judge did not abuse his discretionary power in allowing the corroborative testimony. See State v. Pollock, 50 N.C. App. 169, 273 S.E. 2d 501 (1980). Second, the instructions given were not prejudicial, since defense counsel made no request for a limiting instruction with regard to prior consistent statements. See State v. Detter, 298 N.C. 604, 260 S.E. 2d 567 (1979). We also note that the jury charge *671is not in the record on appeal. “It is therefore presumed that the jury was properly instructed as to the law arising upon the evidence as required by G.S. 1-180 (now G.S. 15A-1222).” State v. Hedrick, 289 N.C. 232, 234, 221 S.E. 2d 350, 352 (1976).
During the trial the State presented into evidence, over defendant’s objections, a black cap, a plastic cup holder, a bottle of Vaseline and a cigarette lighter. The Sheriff of Madison County testified that these items were found in the vicinity of Hill Number Two very near the tread of a tire similar to defendant’s. On recross-examination the Sheriff testified that the prosecuting witness told him she recognized the cap and that she remembered a plastic container in the car. Other witnesses also testified that they recognized the cap as belonging to defendant. Under these circumstances, we find no merit to defendant’s argument that the items were erroneously introduced. “The well established rule in a criminal case is that every object that is calculated to throw light on the supposed crime is relevant and admissible. (Citations omitted.)” Id. at 235, 221 S.E. 2d at 352.
Defendant argues that the trial court erred in commenting on the testimony of two defense witnesses and thereby prejudiced him. We agree with the State that the court’s comments were merely directed “to keep the testimony within bounds and to eliminate time consuming collateral matters and inadmissible hearsay.” We find no prejudicial error.
Defendant assigns error to the trial court’s denial of his motion to dismiss the kidnapping charge on grounds that the alleged kidnapping was incidental to the alleged rape. The State’s evidence disputes this argument. The prosecuting witness requested to return to her dormitory; but defendant first took her to a dirt road without her consent, stopped the car and restrained the prosecuting witness by placing a chloroform soaked rag over her face. He then had vaginal intercourse with her. This evidence clearly shows restraint which is separate and independent from the alleged rape.
Defendant’s allegation that the trial court erred in failing to make findings in mitigation when sentencing him is disputed by G.S. 15A-1340.4(b). Since defendant was given the presumptive sentence for each offense, the trial court was not required to *672make findings in mitigation and aggravation pursuant to the foregoing statute.
We do not find it necessary to consider defendant’s remaining assignments of error. They were either abandoned intentionally, or defendant failed to cite any supporting authority or properly preserve the exceptions in the record pursuant to App. RR. 28 and 10.
Defendant received a fair trial free of prejudicial error.
No error.
Judges Hedrick and Phillips concur.